DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 10/22/2021 is acknowledged.  Claims 1-2, 4, 6, 10-13 and 20 have been amended. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 2 recites “the second portion with the different width” in line 4.  First of all, the “different width” has not yet been defined, so there is no antecedent for the claim terminology in the claim. Secondly, it is unclear whether this “second portion with the different width” is the same or different than the “second portion” defined in claim 1. For the purpose of examination, it is interpreted that the “different width” is the width of the “second portion” which is defined in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0079280 A1) in view of Pyon (US 2015/0116295 A1).
Regarding claim 1, Kim teaches an organic light emitting diode a display (display in Figs. 1, 5-6 of Kim) comprising: 
data wiring (wiring units 210 and wiring display unit 210D in Fig. 5 of Kim) including a first data line (211) and a second data line (215) disposed in a peripheral area (POA, as shown in Fig. 1 of Kim), wherein the first data line is longer than the second data line (as shown in Fig. 5 of Kim); 
214D and 214 in Fig. 5) including a driving voltage line (214D) and a first driving voltage line (214), the driving voltage line (214D) disposed in a display area (PA in Fig. 1), the first driving voltage line (214) disposed in the peripheral area (POA), and the first driving voltage line extending in a first direction (y-direction); and 
a driving low voltage wire (220D and 220 in Fig. 2) including a first driving low voltage connection portion (220) disposed in the peripheral area, 
wherein a first portion (portion of conductive pattern 220 overlapped by data line 211) of the first driving low voltage connection portion overlapping the first data line (211) is smaller than a second portion (portion of conductive pattern 220 overlapped by data line 215) of the first driving low voltage connection portion overlapping the second data line (215).  
But Kim does not teach that the driving low voltage wire including a cathode covering the display area and formed to the peripheral area (Kim teaches that the wiring 220D includes wires transmit a power voltage to the display area, see [0118]-[0120] of Kim, but not specifically to a cathode) and the first driving low voltage connection portion is connected to the cathode.
Pyon teaches a display device (see Fig. 4 of Pyon) which includes a counter electrode (115 in Fig. 4 of Pyon) that functions as a cathode (see [0047] of Pyon) and wiring (106c and 112b) that connects and delivers a low potential voltage to the counter electrode (see Fig. 4 and [0047] of Pyon).  This low voltage wiring extends to the peripheral area (see Fig. 4 of Pyon). 
220D to connect and deliver low voltage to the cathode of the pixels in the display area, as according to Pyon.  This is a typical connection arrangement known in the art so by using a well-known connection arrangement, one can save on costs of research of development while can obtain the same predictable results.
As incorporated, the wiring 112b of Pyon and counter electrode of the pixel can be identified as the cathode in the claim.
Regarding claim 2, Kim in view of Pyon teaches all the limitations of the organic light emitting diode display of claim 1, and also teaches wherein the first driving low voltage connection portion (220 in Fig. 2 of Kim) includes a wiring portion (portion of conductive pattern 220 that includes the portion of conductive pattern 220 overlapped by data line 215) that includes the second portion (portion of conductive pattern 220 that includes the portion of conductive pattern 220 overlapped by data line 211) with the different width (please see interpretation in 112b rejection above) and a pad portion (a portion of 220 on each side of the wiring portion above) disposed at each side thereof. 
Regarding claim 3, Kim in view of Pyon teaches all the limitations of the organic light emitting diode display of claim 2, and also teaches wherein the wiring portion of the first driving low voltage connection portion has a triangular shape (as shown in Fig. 5 of Kim).  
Regarding claim 4, Kim in view of Pyon teaches all the limitations of the organic light emitting diode display of claim 2, and also teaches wherein the first portion has a as defined in claim 1 above).  
Regarding claim 7, Kim in view of Pyon teaches all the limitations of the organic light emitting diode display of claim 1, and also teaches wherein the first driving voltage line further includes a pad portion (the portion of the wiring 211 where it makes contact with the external circuit that provides the signals/voltage to the display device) electrically connected to one side.  
Regarding claim 8, Kim in view of Pyon teaches all the limitations of the organic light emitting diode display of claim 7, and also teaches wherein the first driving voltage line and the driving voltage line are formed on the same layer (as shown in Fig. 5 of Kim and as defined in claim 1 above, these two lines are two different portions of the same wiring).  
Regarding claim 11, Kim in view of Pyon teaches all the limitations of the organic light emitting diode display of claim 1, and wherein the first data line is formed in a gate conductive layer.  

Allowable Subject Matter
Claims 5-6, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art of record does not teach or fairly suggest an organic light emitting diode display comprising “a first additional metal layer disposed in the peripheral area and overlapping the first driving low voltage connection portion, wherein the first additional metal layer is electrically connected to the first driving low voltage connection portion” along with other limitations of claim 1.  
Regarding claim 9, the prior art of record does not teach or fairly suggest an organic light emitting diode display comprising “a second additional metal layer disposed in the peripheral area and overlapping the first driving voltage line, and the second additional metal layer is electrically connected to the first driving voltage line” along with other limitations of the claim.
In the above claim, the term “electrically connected” is interpreted as the two elements are connected either directly to each other, or by a wiring which is directly connected to both elements.  In other words, “electrically connected” excludes the capacitive coupling such as between two metal plates.  This is particularly important regarding the reference Kim below.
Regarding claim 12, the prior art of record does not disclose or fairly suggest an organic light emitting diode display with “wherein the first driving voltage line or the first driving low voltage connection portion further includes an additional metal layer, and the additional metal layer is disposed in the peripheral area and has lower resistance than the first driving voltage line or the first driving low voltage connection portion”.
The prior art of record are Kim (US 2016/0079280 A1), An et al. (US 2017/0365217 A1), Park et al. (US 9231040 B2), and Jang (KR 2004/0000778 A).
220 in Fig. 5 of Kim) and an additional metal layer (230) overlapping a plurality of data wirings (210D and 210).  Kim discloses that the additional metal layer (230) capacitively couples but is not electrically connected to the conductive pattern layer (see [0133] of Kim).  Kim also does not disclose that the additional metal layer has lower resistance than the conductive pattern layer.
An teaches an OLED display with driving low voltage wire comprises a portion function as cathode of the pixels, and a first diving low voltage connection portion disposed in the peripheral area (VW2b in Fig. 1 of An).  However, An does not disclose that the OLED display comprising an additional metal layer in the peripheral area that is overlapping the first diving low voltage connection portion.  
Park teaches an OLED display (Fig. 1-6 of Park) where driving low voltage wire comprises a portion function as cathode (270 in Fig. 5 of Park), a first diving low voltage connection portion (422) disposed in the peripheral area, and an additional metal layer (421) in the peripheral area overlapping and connecting to the first diving low voltage connection portion (422).  However, Park does not teach that the additional metal layer (421) has lower resistance than the first diving low voltage connection portion (422) or provides a motivation why one would need to do so.  
Jang teaches that the difference in the length of the wires (L1-Ln) in display device leads to a difference in the resistance between them (see discussion in [0031]-[0032] of Jang), and this resistance difference between the edge and the center is the worst ([0037] of Jang).  In order to solve this problem, Jang uses a wiring (62 in Fig. 7 of Jang) having different widths at different locations crossing the wires (L1-Ln) of the see [0067]-[0068] of Jang).  However, Jang does not teach that the additional metal layer has lower resistance than the first diving low voltage connection portion or provides a motivation why one would need to do so.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822